Case 1:17-cv-01559-RBJ-NRN Document 147 Filed 01/21/20 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 17-cv-01559-RBJ-NRN


   CALVIN JOHNSON,

         Plaintiff,
  v

   TONYA WHITNEY,

         Defendant.


                                       FINAL JUDGMENT


         In accordance with orders filed during the pendency of this case, and pursuant to Fed. R.

  Civ. P 58(a) the following Final Judgment is hereby entered.

         Pursuant to the Order by Judge R. Brooke Jackson (ECF 146) filed on January 21, 2020,

  ADOPTING the Report and Recommendation of the Magistrate Judge (ECF 138) to GRANT

  Defendant’s Motion to Dismiss for Lack of Prosecution (ECF 135), it is

         ORDERED that the case is DISMISSED with prejudice in accordance with ECF 146.

         The case will be closed.

         DATED this 21st day of January, 2020.


                                              ENTERED FOR THE COURT:
                                              JEFFREY P. COLWELL, CLERK

                                              s/Patricia Glover
                                                 Deputy Clerk
